DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

OFFICIAL NOTICE
Using a XC7Z020-2CLG400I chip is well known in the art as a processor with a wide variety of applications.
Using a Lassen LP GPS time receiver is well known in the art as a GPS receiver.
Using a chip 88E1340S is well known in the art for a gigabit Ethernet interface.
Using a model number AGL1000 FPGA is well known in the art.
Using a series STM32F207 ARM chip is well known in the art in an ARM processor.
Using model number TL-30DS hydrophone sensor is well known in the art.
Using a model number ADS1263IPW analog-digital converter is well known in the art.
Using a model number AD5331 digital-analog converter is well known in the art.
Using ER34615M battery cells is well known in the art.

 Specification
The disclosure is objected to because of the following informalities:
On page 1, “Background” section, lns 5-6; The specification recites “without and unattended operation” and Applicant likely meant “without an attended operation.” 
On page 3, ln 12; page 7, ln 17; The specification recites an FPGA with model number “ALG1000”, however this model number does not appear to exist. An FPGA with model number “AGL1000” exists as a member of the IGLOO FPGA family.
Appropriate correction is required.

Claim Objections
 Claim 5 objected to because of the following informalities:  
Claim 5 states an “ALG1000” FPGA, however, this model number does not appear to exist. It is likely applicant meant “AGL1000” which exists as a member of the IGLOO FPGA family.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “A new submerged buoy data acquisition system , comprising…a GPS receiver…the GPS receiver is connected to an input end of the main control processor…”. Fig. 1 and paragraph page 8, lns 2-4 and page 9, lns 1-3, appear relevant to this claim limitation. The broadest reasonable interpretation of the submerged buoy data acquisition system indicates the data acquisition system, including the GPS receiver, is on or inside a submerged buoy. It is well known in the art that submerged GPS receivers are unable to receive GPS signals because the GPS radio signals do not substantially penetrate water. The specification discloses that the “GPS receiver is configured to provide high-precision timing information, and send the timing information to the main control processor,” but does not detail how the GPS receiver will receive the necessary GPS signal. Additionally, no working example is provided and it is unclear how one of ordinary skill in the art would know how to make the GPS receiver “provide high-precision timing information” if it is unable to receive GPS signals. Therefore, it is not clear that the inventors had possession of the submerged buoy data acquisition system with a GPS receiver used for “high-precision timing.” For this reason, claim 1, and its dependent claims, fail to satisfy the written description requirement.

Claim 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	Claim 1 recites “A new submerged buoy data acquisition system , comprising…a GPS receiver…the GPS receiver is connected to an input end of the main control processor…”. Fig. 1 and paragraph page 8, lns 2-4 and page 9, lns 1-3, appear relevant to this claim limitation. The broadest reasonable interpretation of the submerged buoy data acquisition system indicates the data acquisition system, including the GPS receiver, is on or inside a submerged buoy. It is well known in the art that submerged GPS receivers are unable to receive GPS signals because the GPS radio signals do not substantially penetrate water. The specification discloses that the “GPS receiver is configured to provide high-precision timing information, and send the timing information to the main control processor,” but does not detail how the GPS receiver will receive the necessary GPS signal. Additionally, no working example is provided and it is unclear how one of ordinary skill in the art would know how to make the GPS receiver “provide high-precision timing information” if it is unable to receive GPS signals. For this reason, claim 1, and its dependent claims, fail to satisfy the enablement requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In Claims 1-18, the term “new” is a relative term which renders the claim indefinite. The term “new” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The new submerged buoy data acquisition system is indefinite because it is not clear when the submerged buoy data acquisition system is “new”.

Claim 2 contains the trademark/trade name XC7Z020-2CLG400I.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the main control processor and, accordingly, the identification/description is indefinite.

Claim 3 contains the trademark/trade name Lassen LP GPS time receiver.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe GPS receiver and, accordingly, the identification/description is indefinite.

Claim 4 contains the trademark/trade name 88E1340S.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the gigabit Ethernet interface module and, accordingly, the identification/description is indefinite.

Claim 5 contains the trademark/trade name ALG1000.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the FPGA and, accordingly, the identification/description is indefinite.

Claim 5 contains the trademark/trade name STM32F207.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the ARM processor and, accordingly, the identification/description is indefinite.

Claim 6 contains the trademark/trade name TL-30DS.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the hydrophone sensor and, accordingly, the identification/description is indefinite.

Claim 7 contains the trademark/trade name ADS1263IPW.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the analog-digital converter and, accordingly, the identification/description is indefinite.

Claim 8 contains the trademark/trade name AD5331.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the digital-analog converter and, accordingly, the identification/description is indefinite.

Claim 10-18 contains the trademark/trade name ER34615M.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the battery cells and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Pavel US 20140219051 A1 in view of Wang CN 105509805 A and Goes US 20160241280 A1.

Regarding claim 1, Pavel teaches A new submerged buoy data acquisition system (Figs. 1-9, [0033-37]) comprising a battery compartment (Fig.4, [0048]), a main control processor ([0037]), a GPS receiver ([0037, 54-57]), an interface module (wired communications unit 677, Fig. 6C, [0054, 55]), and at least one data acquisition board (data collection module, [0033]), wherein the battery compartment is configured to supply power for each electric module ([0048]), the GPS receiver is connected to an input end of the main control processor ([0037, 54-57]) and the output end of the interface module is connected to a host computer; 
the data acquisition board comprises a hydrophone sensor ([0045, 84]), an AD conversion circuit ([0037]), a clock module ([0054-57, 84, 86]), and a storage module ([0037]).
Pavel does not explicitly teach a gigabit Ethernet interface module, a front-end drive circuit, a DA conversion circuit, an FPGA, an ARM processor, an input end of the gigabit Ethernet interface module is connected to the input end of the main control processor, and an output end of the gigabit Ethernet interface module is connected to a host computer by using a bus; an output end of the hydrophone sensor is connected to an input end of the AD conversion circuit by using the front-end drive circuit, an output end of the AD conversion circuit is connected to an input end of the FPGA, the FPGA is connected to the ARM processor, the storage module is connected to an output end of the ARM processor, an input end of the DA conversion circuit is connected to an output end of the FPGA, an output end of the DA conversion circuit is connected to an input end of the clock module, an output end of the clock module is connected to the input end of the FPGA, and the ARM processor is connected to the main control processor.
However, Wang teaches a data acquisition system including, an Ethernet interface ([0016-18]) wherein one end of an Ethernet is connected to the main control processor ([0016]), and the other end is connected to a host computer (remote monitoring PC, [0016]); the data acquisition instruments comprise a front-end driving circuit (sensor conditioning circuit and anti-aliasing filter, [0017]), an FPGA ([0017]), an ARM processor ([0017]), an output end of the hydrophone sensor is connected to an input end of the AD conversion circuit by using the front-end drive circuit (sensor is connected to the analog-to-digital converter via the sensor conditioning circuit and the anti-aliasing filter, [0017]); An output end of a sensor is connected to the analog-to-digital converter via the sensor conditioning circuit and the anti-aliasing filter, an output end of the AD conversion circuit is connected to an input end of the FPGA ([0017]), the FPGA is connected to the ARM processor, the storage module is connected to an output end of the ARM processor ([0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pavel to include the components and connections of Wang. This would improve the processing capabilities of Pavel.

Additionally, Goes teaches a gigabit ethernet and bus for a connection to remote devices ([0030, 33]), and a digital-to-analog converter connected to the clock ([0053-57])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pavel to include the gigabit ethernet connection and digital-to-analog converter of Goes. This would ensure high speed communication and help with calibration of the system.

Regarding claim 2, Pavel as modified above teaches the new submerged buoy data acquisition system according to claim 1, 
Pavel does not explicitly teach wherein the main control processor comprises a chip XC7Z020-2CLG4001.
	However, OFFICIAL NOTICE (paragraph #3 above) teaches that XC7Z020-2CLG4001 is a well-known processor chip model number.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pavel to use the XC7Z020-2CLG4001. This allow the necessary connections and processing for the data acquisition system.

Regarding claim 3, Pavel as modified above teaches the new submerged buoy data acquisition system according to claim 2, 
Pavel does not explicitly teach wherein the GPS receiver comprises a Lassen LP GPS time receiver.
	However, OFFICIAL NOTICE (paragraph #4 above) teaches that Lassen LP GPS time receiver is a well-known GPS receiver.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pavel to use the Lassen LP GPS time receiver. This allow the GPS signals to be received by the system and provides the precision of GPS location and time data.

Regarding claim 4, Pavel as modified above teaches the new submerged buoy data acquisition system according to claim 3, 
Pavel does not explicitly teach wherein the gigabit Ethernet interface module comprises a chip 88E1340S.
However, OFFICIAL NOTICE (paragraph #5 above) teaches that 88E1340S is a known gigabit Ethernet chip.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pavel to use the 88E1340S. This would allow a gigabit ethernet connection and enable transferring data to another computer.

Regarding claim 5, Pavel as modified above teaches the new submerged buoy data acquisition system according to claim 4, 
Pavel does not explicitly teach a model number of the FPGA is AGL1000, and the ARM processor uses an ARM chip of a STM32F207 series.
However, OFFICIAL NOTICE (paragraphs #5 and #6 above) teaches that AGL1000 is a well-known FPGA and STM32F207 is a well-known ARM chip.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pavel to use the AGL1000 and the STM32F207. This allows the necessary connections and processing functions of the system.

Regarding claim 6, Pavel as modified above teaches the new submerged buoy data acquisition system according to claim 5, 
Pavel does not explicitly teach wherein a model number of the hydrophone sensor is TL-30DS.
However, OFFICIAL NOTICE (paragraph # 8 above) that TL-30DS is a known model number of a hydrophone sensor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pavel to use the TL-30DS. This would allow the system to sense acoustic waves.

Regarding claim 7, Pavel as modified above teaches the new submerged buoy data acquisition system according to claim 6, 
Pavel does not explicitly teach wherein the AD conversion circuit comprises an analog-digital converter whose model number is ADS12631PW.
However, OFFICIAL NOTICE (paragraph #9 above) teaches that ADS12631PW is a known analog-digital converter
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pavel to use the ADS12631PW. This allow the received analog signals to be converted into digital signals.

Claims 8 and 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pavel US 20140219051 A1 in view of Wang CN 105509805 A and Goes US 20160241280 A1 and further in view of Lee US 20090184772 A1.

Regarding claim 8, Pavel as modified above teaches the new submerged buoy data acquisition system according to claim 7, 
Pavel does not explicitly teach wherein the clock module comprises a constant temperature crystal oscillator OCXO, and the DA conversion circuit comprises a digital-analog converter whose model number is AD5331.
However, Lee teaches a clock module comprising an OXCO (oscillator circuit device outputs a clock signal and can be a VXCO, TXCO, or OXCO; [0026])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pavel to use the OXCO of Lee. This would allow the clock module to maintain accurate timing.
Additionally, OFFICIAL NOTICE (paragraph #10 above) teaches that AD5331 is a known digital-analog converter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pavel to use the AD5331. This would allow the FPGA to send a voltage signal to adjust the clock oscillation frequency.

Regarding claim 9, Pavel as modified above teaches the new submerged buoy data acquisition system according to claim 8, 
Pavel does not explicitly teach wherein the storage module comprises an SDIO interface circuit and an SD card, and the ARM processor is connected to the SD card by using the SDIO interface circuit.
However, as submitted by Applicant, the connection between the SDIO interface circuit, the ARM processor, and the SD card is well known in the art (Applicant’s specification; last line on page 8 to line 1 on page 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pavel to include the SD card, SDIO interface circuit, and connection. This would improve local storage capabilities.


Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pavel US 20140219051 A1 in view of Wang CN 105509805 A and Goes US 20160241280 A1 and further in view of Tsukamoto US 8704485 B1.

Regarding claim 10-16, Pavel as modified above teaches the new submerged buoy data acquisition system according to claims 1-7,
Pavel does not explicitly teach wherein the battery compartment comprises eight battery packs, and each battery pack comprises double ER34615M battery cells.
However, Tsukomoto teaches eight battery pack modules (Col. 10, lns. 44-47).
However, OFFICIAL NOTICE (paragraph #11 above) teaches that ER34615M is a known battery.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pavel to use the eight battery packs of Tsukomoto and the ER34615M battery cells. This would provide the necessary power for all components of the system.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pavel US 20140219051 A1 in view of Wang CN 105509805 A, Goes US 20160241280 A1, and Lee US 20090184772 A1 and further in view of Tsukomoto US 8704485 B1.

Regarding claims 17 and 18, Pavel as modified above teaches the new submerged buoy data acquisition system according to claims 8 and 9, 
Pavel does not explicitly teach wherein the battery compartment comprises eight battery packs, and each battery pack comprises double ER34615M battery cells.
However, Tsukomoto teaches eight battery pack modules (Col. 10, lns. 44-47).
However, OFFICIAL NOTICE (paragraph #11 above) teaches that ER34615M is a known battery.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pavel to use the eight battery packs of Tsukomoto and the ER34615M battery cells. This would provide the necessary power for all components of the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C FRITCHMAN whose telephone number is (571)272-5533. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.C.F./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645